
	

113 HR 4978 IH: Bottled Water Quality Information Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4978
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mrs. Ellmers (for herself, Mr. Matheson, and Mr. Nugent) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to require bottled water manufacturers and
			 distributors to disclose bottled water quality information, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Bottled Water Quality Information Act.
		2.Bottled water quality reports and labeling
			(a)In generalSection 410 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 349) is amended by adding at the
			 end the following:
				
					(c)Bottled Water Quality Reports
						(1)In generalThe Secretary shall, by regulation, require bottled water quality reports in accordance with
			 paragraph (3).
						(2)RegulationsIn carrying out paragraph (1), the Secretary shall—
							(A)issue proposed regulations not later than 18 months after the date of enactment of this subsection;
			 and
							(B)issue final regulations not later than 18 months after the period for public comment on such
			 proposed regulations has ended.
							(3)RequirementsThe regulations promulgated under paragraph (1) shall require that each bottled water manufacturer
			 or distributor annually prepare, and make available upon request, a
			 bottled water quality report for each bottled water product that includes—
							(A)the name and contact information of the bottled water manufacturer or distributor;
							(B)the type of water source (such as a spring, an artesian well, or a public water system);
							(C)a brief and plainly worded definition of the terms Standard of Identity (SOI) as described in section 165.110(a) of the Code of Federal Regulations, title 21 (or any successor
			 regulations) and Standard of Quality (SOQ) as defined in section 165.110(b) of the Code of Federal Regulations, title 21 (or any successor
			 regulations) and as applied to bottled water under this Act and applicable
			 regulations;
							(D)a brief description of the primary processing (treatment) methods used by the bottled water
			 manufacturer (such as reverse osmosis, ozonation, ultraviolet light, and
			 micron filtration); and
							(E)test results for the microbiological, physical, chemical, and radiological quality of bottled
			 water, as prescribed by section 165.110(b) of the Code of Federal
			 Regulations, title 21 (or any successor regulation).
							(d)Bottled Water Labeling
						(1)In generalThe Secretary shall, by regulation, require each bottled water label to include the information
			 prescribed under paragraph (3).
						(2)RegulationsIn carrying out paragraph (1), the Secretary shall—
							(A)issue proposed regulations not later than 18 months after the date of enactment of this subsection;
			 and
							(B)issue final regulations not later than 18 months after the period for public comment on such
			 proposed regulations has ended.
							(3)RequirementsThe regulations promulgated under paragraph (1) shall require that each bottled water label
			 include—
							(A)the name and contact information of the bottled water manufacturer or distributor;
							(B)a statement on how consumers may obtain, upon request, a bottled water quality report as described
			 in subsection (c)(3); and
							(C)the type of water source (such as a spring, artesian well, or public water system).
							(4)Multiservice containersFor refillable and reusable multiservice containers, the requirements in paragraph (3) may be
			 satisfied by including the required information on one or more of the
			 following:
							(A)The container label.
							(B)The cap label.
							(C)An electronic or manual billing statement provided to the consumer.
							(e)National uniform labelingNo State or political subdivision of a State may directly or indirectly establish or continue in
			 effect any requirement with respect to a bottled water quality report of
			 the type required under subsection (c), or with respect to bottled water
			 labeling of the type required under subsection (d), that is not identical
			 to the requirements of subsection (c) or (d), respectively..
			(b)Prohibited actSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the
			 end the following:
				
					(ddd)The failure by a bottled water manufacturer or distributor to maintain an annual bottled water
			 quality report in accordance with section 410(c)..
			(c)MisbrandingSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the
			 end the following:
				
					(z)If it is bottled water and its label fails to include the information required by section 410(d)..
			
